—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 6, 1999, which, inter alia, ruled that claimant’s request for a hearing was untimely.
By two initial determinations, both dated and mailed on September 27, 1996, claimant was informed that he was ineligible to receive unemployment insurance benefits because he was not totally unemployed and was charged with a recoverable overpayment of $7,800. Claimant admitted receiving the determinations in 1996 and was aware that he had 30 days to request a hearing. Nevertheless, he testified that he did not do so until September 29, 1998 because he “was out working again”. Inasmuch as claimant did not provide a reasonable excuse for failing to request a hearing within the 30-day statutory time period provided by Labor Law § 620 (1) (a), we find no reason to disturb the decision of the Unemployment Insurance Appeal Board that claimant’s request for a hearing was untimely (see, Matter of Mostafa [Commissioner of Labor], 265 AD2d 793; Matter of McGee [Commissioner of Labor], 256 AD2d 710, lv denied 93 NY2d 803). Given this conclusion, there is no basis for this Court to consider the underlying merits as requested by claimant.
Mercure, J. P., Peters, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.